Citation Nr: 1540626	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from July 1999 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a Board hearing in February 2010 but cancelled that request in October 2011

This matter was previously before the Board in November 2014, at which time claims of entitlement to service connection for IBS and hemorrhoids were remanded for further development.  In a February 2015 rating decision, the RO granted service connection for hemorrhoids.  As this is a full grant of benefits sought, the issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this claim in November 2014 to obtain an etiology opinion concerning the Veteran's IBS.  The Board's directives instructed the VA examiner to opine whether IBS (a) had its onset in or is related to service, to include the reports of constipation, pregnancy, and straining during bowel movements in service; (b) is proximately due to or caused by the service-connected urinary frequency disability, to include due to the use of Detrol for it; and/or (c) has been aggravated by the service-connected urinary frequency disability, to include due to the use of Detrol for it.  

The requested opinion/examination was obtained in January 2015.  The examiner opined that IBS was likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The sole rationale provided was that there was no causative relationship between the development of IBS due to the urinary frequency disability, to include the use of Detrol for it.  

The Board notes that the Veteran is service-connected for status post repair, serosal with transobturator sling/rectocele with urinary frequency (or, "urinary frequency disability").  According to the Veteran, she underwent rectocele surgery in-service to correct constipation problems; however, she reported that her constipation/IBS symptoms continued and worsened after the surgery (e.g., bloating, pain, and bleeding that alternated with diarrhea).  She has a current diagnosis of IBS.  

Service treatment records confirm that the Veteran underwent a total vaginal hysterectomy, suburethral transobturator sling, rectocele repair with mesh placement, and repair of serosal sigmoid colon defect in May 2007.  During the surgery, it was discovered that an IUD had chronically perforated the fundus of the uterus and was embedded in the serosa of the sigmoid colon.

The January 2015 examiner's opinion is completely devoid of any discussion of the service treatment records, the in-service surgery, the Veteran's reports of constipation, straining during bowel movements, and other gastrointestinal symptoms during and since service, and/or the reported side effects of Detrol.  Moreover, the examiner appeared to provide a negative opinion as to direct service connection, but then offered rationale consistent with secondary service connection.  The examiner made no findings with respect to aggravation, as requested by the November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the reasons discussed above, the Board finds that the January 2015 opinion is inadequate and that an addendum opinion should be obtained upon remand. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  


Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who provided the January 2015 VA opinion (or if she is no longer available, a suitable replacement).  If an opinion cannot be provided without an examination, one should be provided.

Ask the VA examiner to prepare an addendum medical opinion on the following questions:

a) Is it at least as likely as not (a 50% or higher degree of probability) that IBS had its onset in or is otherwise related to active duty service, to include the reports of constipation, pregnancy, and straining during bowel movements in-service OR the IUD embedded in the serosa of the colon (status post removal in May 2007)?

In answering the above question, the examiner should address: 

(i) the Veteran's reports of constipation, pregnancy, and straining during bowel movements in service; (ii) her competent statements concerning onset and continuity of gastrointestinal/constipation symptoms during and since service; and (iii) the May 2007 operative report which notes that an IUD had chronically perforated the fundus of the uterus and was embedded in the serosa of the sigmoid colon. 

b) Is it at least as likely as not (a 50% or higher degree of probability) that IBS is proximately due to or caused by the service-connected status post repair, serosal with transobturator sling/rectocele with urinary frequency, to include due to the use/side effects of Detrol for it?

c) Is it at least as likely as not (50% or higher degree of probability) that IBS been aggravated by status post repair, serosal with transobturator sling/rectocele with urinary frequency, to include due to the use/side effects of Detrol for it? 

In answering (b) and (c) above, the examiner should specifically address the Veteran's assertions that one of the side effects of Detrol usage is constipation/diarrhea and that her IBS is either caused or aggravated by this medication. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. Once the above actions have been completed, and any additional development deemed necessary, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




